ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                        )
                                                   )
Parsons Constructors & Fabricators, Inc.           )   ASBCA No. 59503
                                                   )
Under Contract No. DAAA09-03-D-0023 et al.         )

APPEARANCE FOR THE APPELLANT:                          Kevin J. S lattum, Esq.
                                                        Pillsbury Winthrop Shaw Pittman LLP
                                                        Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Carol L. Matsunaga, Esq.
                                                       Srikanti Schaffner, Esq.
                                                        Trial Attorneys
                                                        Defense Contract Management Agency
                                                        Carson, CA

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 May 2017




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59503, Appeal of Parsons
Constructors & Fabricators, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals